Citation Nr: 1522164	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-36 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to April 7, 2014.

2.  Entitlement to a rating in excess of 70 percent for PTSD from April 7, 2014.

3.  Entitlement to an increased rating for asbestosis, currently evaluated as 10 percent disabling prior to April 10, 2014 and 30 percent disabling thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 7, 2014.

5.  Entitlement to a TDIU from April 7, 2014.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent

ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for asbestosis and entitlement to a TDIU from April 7, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT
 
1.  Prior to April 7, 2014, the Veteran's PTSD manifested in total occupational impairment and severe, but not total, social impairment.

2.  From April 7, 2014, the Veteran's PTSD manifests in total occupational and social impairment. 

3.  The Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  Prior to April 7, 2014, the criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.130, Diagnostic Code 9411 (2014).

2.  From April 7, 2014, the criteria for a rating of 100 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a TDIU are met prior to April 7, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in February 2011 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  
Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD

The Veteran's PTSD has been rated as 70 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2014).  Under this code section, a 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In accordance with the General Rating Formula for Mental Disorders, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the Rating Formula lists specific symptoms that are indicative of total impairment, the United States Court of Appeals for Veterans Claims (Court) has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM IV)).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  
The Veteran's increased rating claim was filed on January 28, 2011.  Therefore, the pertinent period for consideration is from January 28, 2010 to the present.  

Here, the evidence supports a 100 percent rating from April 7, 2014.  On that date, a VA examiner specifically found that the Veteran has total occupational and social impairment due to his PTSD.  He also elaborated that:

The veteran's ability to seek and maintain employment is poor due to his functional impairment.  When the veteran was employed, he did experience stress associated with PTSD.  The veteran's work required he be in closed spaces, at times, and he had difficulty coping.  The veteran also had difficulty with co-workers.  The veteran's ability to work is also adversely impacted by his difficulty concentrating and episodes of forgetfulness.  Due to his PTSD, the veteran has become increasingly isolated and he would have difficulty in a work-setting.

Accordingly, the question becomes whether a 100 percent rating is supported prior to April 7, 2014.

The pertinent evidence of record includes a December 2010 report from W.G.F., Ph.D.  At that time the Veteran described numerous occasions in which he experienced panic attacks when he was employed.  He also related that his anxiety limited his level of socialization with others.  Additionally, his spouse had told the Veteran that he had become increasingly irritable and less patient, with frequent arguments and more conflict.  As the Veteran grew older, he reported that he had increasing feelings of vulnerability and was less able to cope with his activities of daily living.  The examiner indicated that the Veteran was moderately depressed and anxious.  Objective testing indicated that the Veteran had a severe level of both psychological and emotional distress.  The provider additionally indicated that the Veteran's symptoms, especially in the previous few months, had a resurgence of symptoms impacting his marriage and activities of daily living.  The Veteran's GAF score was reported as 45, reflective of serious impairment in social and occupational functioning.

The Veteran was afforded a VA examination in March 2011.  At that time, the Veteran reported that his symptoms of PTSD had gotten worse, including severe insomnia and isolation to "an extreme degree."  He noted that he avoided all socialization; however, he also indicated that he had joined a bowling league and was planning to play golf.  The Veteran indicated that he socialized in order to make his wife happy, although they were having more conflict due to his irritability.  The examiner indicated that the Veteran's psychiatric symptomatology was not sufficient to prevent him from working, but provided no rationale for this conclusion.  The Veteran was cooperative and groomed appropriately; his motor activity was calm; his affect was somewhat restricted and his speech was normal.  There was no evidence of a thought disorder or perceptual impairment and his thought content was appropriate to the examination.  The Veteran denied homicidal and suicidal ideation and was oriented times three.  His memory, concentration, abstract reasoning, judgement, impulse control and insight were all intact.  The Veteran indicated that he had an adequate relationship with his wife and he was in contact with his four children and three sisters.  A GAF score of 48 was assigned, reflective of serious impairment in social and occupational functioning.

In October 2013, the Veteran was afforded an additional VA examination.  The examiner indicated that the Veteran's level of functioning was severely impacted by his service-connected PTSD, which resulted in a diminished quality of life.  The examiner additionally opined that the Veteran's mood disorder is secondary to his service-connected PTSD.  The examiner indicated that the Veteran had depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships and an inability to establish and maintain effective relationships.  A GAF of 60 was assigned, reflecting moderate difficulty in social and occupational functioning.

The evidence dated prior to April 7, 2014 does not allow for assignment of a rating in excess of 70 percent for PTSD.  As detailed in the TDIU discussion below, the Board is conceding that the Veteran evidenced total occupational impairment during this period.  However, the evidence does not support a finding of total social impairment as is necessary for assignment of a 100 percent rating.  While there is evidence that the Veteran had difficulty completing daily activities in 2010, throughout this period he has was oriented to time and place; he had normal thought content; communicated normally; his behavior was appropriate; he operated independently; his hygiene was good; and he denied suicidal and homicidal ideation.  Although the Veteran reported having problems with interpersonal relationships and irritability, he reported an adequate relationship with his wife of many decades and his family members.  He further indicated that he participated in a bowling league and other social endeavors that are not reflective someone who is totally socially impaired.  Moreover, the assigned GAF scores during this period are supportive of a 70 percent rating, as they reflect serious, but not total social impairment.  Thus, a rating in excess of 70 percent for PTSD prior to April 7, 2014 is not warranted.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2014).
If the Veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

In this case, the Veteran is service-connected for PTSD at 70 percent prior to April 7, 2014 and 100 percent thereafter; and asbestosis evaluated as 10 percent disabling prior to April 10, 2014 and 30 percent disabling thereafter.  Thus, he meets the specific percentage requirements of 38 C.F.R. § 4.16(a).  

Additionally, the Board finds that, providing the Veteran every benefit of the doubt, a TDIU is warranted.  The Veteran last worked as a brewer in 1993.  Thus, he did not work at any point during the relevant appeal period.  He has indicated that when he did work, he had problems coping with numerous panic attacks while on the job.

Regarding the Veteran's ability to secure or follow a substantially gainful occupation, there are conflicting opinions of record.  As referenced above, the March 2011 VA examiner's opinion against the claim is of no probative value because the report is not accompanied by any rationale, particularly in light of the assigned GAF score of 48, reflecting more serious occupational impairment.  To the contrary, the April 2014 opinion in favor of the claim is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Accordingly, a TDIU is established.

As a 100 percent disability rating is in effect as of April 7, 2014, the issue of entitlement to a TDIU from that date as a result of PTSD is moot.  However, as detailed further below, since the Veteran could potentially receive a TDIU due to asbestosis, that matter of his entitlement to a TDIU due to asbestosis from April 7, 2014 must still be considered and is addressed in the remand below.  



ORDER

A rating in excess of 70 percent for PTSD prior to April 7, 2014 is denied.

A 100 percent rating for PTSD from April 7, 2014 is granted, subject to the regulations applicable to the payment of monetary benefits.

A TDIU is granted prior to April 7, 2014, subject to the regulations applicable to the payment of monetary benefits.


REMAND

The Veteran submitted a private treatment record dated March 26, 2014 indicating that he had respiratory testing with a private physician, Dr. W.W.  Although the private treatment record indicates such testing was completed, the document does not specify the results of such testing specific to the diagnostic ratings for asbestosis.  The Veteran additionally submitted a handwritten document received March 28, 2014 indicating that he had ongoing treatment with this physician.  The AOJ did not request records from the private provider.  Such must be accomplished on remand.

Regarding a TDIU from April 7, 2014, the Veteran has asserted that he is unable to gain or maintain substantially gainful employment, in part, because of his asbestosis.  Thus, despite the Board's award of a 100 percent schedular rating for PTSD from April 7, 2014, the TDIU claim for this period is not moot as it relates to asbestosis.  Bradley v. Peake, 22 Vet. App. 280 (2008)(VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating).  Moreover, the TDIU claim is inextricably intertwined with the asbestosis claim currently on appeal.  In other words, if an increased rating for the Veteran's asbestosis is granted, this will impact VA's analysis of the TDIU claim from July 7, 2014 on the basis of asbestosis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, the TDIU claim for this period must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's private treatment records from Dr. W.W. in Brick, New Jersey.

2.  Then, readjudicate the claims, including the Veteran's entitlement to a TDIU due to asbestosis from April 7, 2014, and furnish a supplemental statement of the case as appropriate.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


